 Case: 1:20-cv-03837 Document #: 43 Filed: 09/14/20 Page 1 of 1 PageID #:6010

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

BOARD OF TRUSTEES OF THE UNIVERSITY OF
ARKANSAS, A BODY POLITIC AND CORPORATE,
et al.
                                                           Plaintiff,
v.                                                                      Case No.:
                                                                        1:20−cv−03837
                                                                        Honorable Manish
                                                                        S. Shah
labalon, et al.
                                                           Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, September 14, 2020:


        MINUTE entry before the Honorable Manish S. Shah: Pursuant to the notice of
voluntary dismissal, plaintiff's claims against all remaining defendants are dismissed.
Civil case terminated. Notices mailed. (psm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
